Title: To James Madison from John Church, 31 December 1803 (Abstract)
From: Church, John
To: Madison, James


31 December 1803, Cork. Has received JM’s circular letters and noted their contents. “This serves to hand you inclosed the Current Years Import List of American Produce into this City, & am proud to find it has much increased since my preceeding; & as our Ports are shortly to open for Importing all kinds of Provisions Duty free for one Year I expect it will occasion a great Overflow of American Produce to be brought into this Country.”
 

   
   RC (DNA: RG 59, CD, Cork, vol. 1). 1 p.; docketed by Wagner as received 12 Apr.


